     Case 2:18-cv-02710-JAM-KJN Document 64 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNELL BLEDSOE,                                  No. 2:18-cv-02710-JAM-KJN
12                       Plaintiff,
13               v.                                     ORDER
14    SGT. MARTINEZ,
15                       Defendant.
16

17           Plaintiff is a former county inmate, proceeding without counsel. This action proceeds on

18   plaintiff’s second amended complaint in which he alleges Sgt. Martinez retaliated against plaintiff

19   for filing a grievance against Martinez at the San Joaquin County Jail. On October 26, 2020,

20   plaintiff filed a document entitled “Motion for Defendant[] to Disclose All Evidence to Plaintiff

21   and to Preserve All Evidence.” (ECF No. 62.) Plaintiff is informed that court permission is not

22   necessary for discovery requests and that neither discovery requests served on an opposing party

23   nor that party’s responses should be filed until such time as a party becomes dissatisfied with a

24   response and seeks relief from the court pursuant to the Federal Rules of Civil Procedure.

25   Discovery requests between the parties shall not be filed with the court unless, and until, they are

26   at issue.

27           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 62) is denied

28   without prejudice. Plaintiff is cautioned that further filing of discovery requests or responses,
                                                        1
     Case 2:18-cv-02710-JAM-KJN Document 64 Filed 10/29/20 Page 2 of 2


 1   except as required by rule of court, may result in an order of sanctions, including, but not limited
 2   to, a recommendation that this action be dismissed. Fed. R. Civ. P. 41(b).
 3   Dated: October 29, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
